Citation Nr: 0637289	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post 
operative left knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued a rating of 20 percent for 
post operative chondromalacia of the left knee and assigned a 
10 percent rating for arthritis of the left knee. 

The veteran testified before the undersigned at an April 2005 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in August 2005 for records and a 
new examination.  It returns for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2006).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2006).

In the veteran's case, subsequent to the Board's August 2005 
remand and the April 28, 2006 Supplemental Statement of the 
Case (SSOC), the veteran's claims file was transferred to the 
Board.  On June 20, 2006, the Appeals Management Center, 
which handled the veteran's remand and issued the SSOC, 
received a package of material.  The package was forwarded to 
the Board.  In it are October and November 2005 treatments 
records pertaining to the veteran's knee.  The print date of 
the evidence shows that the records were generated on April 
11, 2006, prior to the issuance of the SSOC; however, they 
were generated at the Eastern Kansas Health Care System, 
Leavenworth.  Therefore, this evidence was not of record at 
the time of the issuance of the last SSOC.  The additional 
evidence was not accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.  The 
Board sent the veteran a letter asking her to state whether 
she wished to waive RO consideration or have the Board 
proceed on the claim.  The veteran did not reply.  For that 
reason, the case must be remanded to the AMC for initial 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(a), (c) (2006).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
the merits. If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



